Citation Nr: 1039260	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a heart condition, 
claimed as atrial fibrillation. 

3.  Entitlement to service connection for bilateral sensorineural 
hearing loss. 

4.  Entitlement to service connection for loss of bone from the 
jaw, to include as secondary to service-connected diabetes 
mellitus. 

5.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus. 

6.  Entitlement to an initial evaluation in excess of 10 percent 
and from October 6, 2009, an evaluation in excess of 20 percent 
for diabetic neuropathy of the right lower extremity. 

7.  Entitlement to an initial evaluation in excess of 10 percent 
and from October 6, 2009, an evaluation in excess of 20 percent 
for diabetic neuropathy of the left lower extremity.

8.  Entitlement to an initial evaluation in excess of 20 percent 
for right shoulder impingement syndrome. 

9.  Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder impingement syndrome.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension. 

11.  Entitlement to an initial evaluation in excess of 10 percent 
for psoriatic lesions. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from 
November 1986 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, Connecticut 
(RO).  

In May 2007, the Veteran testified before the undersigned during 
a videoconference hearing from the RO.  During the hearing, the 
undersigned identified the issues on appeal, noted what pertinent 
evidence was outstanding, and might assist in substantiating the 
claims.  Additionally, the Veteran through his testimony, with 
the assistance of her representative, demonstrated actual 
knowledge of the elements necessary to substantiate the claims.  
See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the 
hearing transcript has been associated with the claims folder. 

The matters on appeal were previously before the Board in August 
2007, when they were remanded to provide the Veteran with 
addition notice and to perform additional development.  As 
instructed by the Board, the Appeals Management Center (AMC) 
provided notice, obtained copies of Social Security 
Administration records, and it attempted to obtain service dental 
records, but it was informed that all the Veteran's service 
medical and dental records had been received.   The Veteran was 
also scheduled the Veteran for VA examinations.   Since the 
record reflects that there has been substantial compliance with 
the Board's remand directives, the Board may proceed with 
adjudication of the claims without prejudice to the Veteran.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

As a procedural matter, the Board notes that when the Veteran 
filed a claim for service connection for loss of bone from the 
jaw, he did not specify whether his claim was both for treatment 
purposes and for compensation purposes.  It is noted that under 
current VA regulations, entitlement to compensation and 
eligibility for outpatient dental treatment are determined under 
different criteria.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150.  It appears that the RO has 
consistently adjudicated the Veteran's claim based on analysis of 
the theory of entitlement for compensation purposes only.  The RO 
noted in the July 2005 rating decision that the theory of 
entitlement for outpatient dental treatment was forwarded to the 
VA Medical Center for any appropriate determination.  As such, 
the Board will only adjudicate the Veteran's dental claim for 
entitlement to service connection for compensation purposes.


FINDINGS OF FACT

1.  When view in the light most favorable to the Veteran, the 
medical evidence is at least in equipoise on whether the current 
lumbar spine disorder is etiologically related to the inservice 
complaints of back pain.   

2.  The competent medical evidence does not show a current heart 
disorder that is etiologically related to the isolated episode of 
atrial fibrillation shown in service. 

3.  The record does not show that the Veteran has bilateral 
hearing loss as defined by VA regulations. 

4.  The Veteran's loss of bone from the jaw was not the result of 
dental trauma, but was the result of periodontal disease.

5.  The evidence shows that the Veteran's diabetes mellitus 
requires no more than insulin medication and restricted diet, 
without any regulation of his activities.  

6.  Prior to October 6, 2009, the medical evidence shows that the 
Veteran's diabetic neuropathy in the right lower extremity is 
manifested by no more than mild functional loss.  

7.  Since October 6, 2009, the medical evidence shows that the 
Veteran's diabetic neuropathy in the right lower extremity is 
manifested by no more than moderate functional loss.  

8.  Prior to October 6, 2009, the medical evidence shows that the 
Veteran's diabetic neuropathy in the left lower extremity is 
manifested by no more than mild functional loss.  

9.  Since October 6, 2009, the medical evidence shows that the 
Veteran's diabetic neuropathy in the left lower extremity is 
manifested by no more than moderate functional loss.  

10.  The Veteran has decreased range of motion in his right 
shoulder to shoulder level. 

11.  The medical evidence shows the Veteran has a combination of 
limitation of left arm motion and pain-related symptoms that is 
commensurate to limitation of motion between the side and 
shoulder level.

12.  Hypertension is manifested by no more than diastolic 
pressure under 100 and systolic pressure under 160; and it 
requires continuous medication for control. 

13.  The medical evidence does not show that the Veteran's 
psoriatic lesion disability covers more than 20 percent of his 
entire body. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low 
back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for entitlement to service connection for a 
heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

4.  The criteria for service connection for loss of bone of the 
jaw have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2009).

5.  The schedular criteria for an initial evaluation in excess of 
20 percent diabetes mellitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7913 (2009). 

6. The schedular criteria for an initial evaluation in excess of 
10 percent, and from October 6, 2009, an evaluation in excess of 
20 percent for diabetic neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 8621 (2009).

7.  The schedular criteria for an initial evaluation in excess of 
10 percent, and from October 6, 2009, an evaluation in excess of 
20 percent for diabetic neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 8621 (2009).

8.  The schedular criteria for an initial evaluation in excess of 
20 percent for right shoulder impingement syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 5201 (2009).

9.  The schedular criteria for an initial evaluation in excess of 
20 percent for left shoulder impingement syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 5201 (2009).

10.  The schedular criteria for an initial evaluation in excess 
of 10 percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7107 (2009).

11.  The schedular criteria for an initial evaluation in excess 
of 10 percent for psoriatic lesions have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the initial higher rating claims, these claims 
are "downstream" issues in that they arose from the initial grant 
of service connection.   Where, as here, service connection has 
been granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional § 5103(a) notice.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In regard to the service connection claims on appeal, VA is 
required to notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim.  VA 
will inform the Veteran of the type of information and evidence 
that VA will seek to provide, and of the type of information and 
evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess, 19 Vet. App. at 473.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

Here, prior to the July 2005 RO decision in the matter, VA sent a 
letter to the Veteran in May 2005 that informed the Veteran of 
what evidence is required to substantiate the claim, and apprised 
the Veteran as to his and VA's respective duties for obtaining 
evidence.  In a March 2006 letter, VA also informed the Veteran 
of rating criteria and effective date provisions that are 
pertinent to the appellant's claim regarding service connection.  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was provided 
the case was most recently readjudicated in April 2010, and an 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's post-
service medical records, and other pertinent documents discussed 
below.  

It is noted that copies of the Veteran's service dental treatment 
records are unavailable.  An August 2009 memorandum from the RO 
shows that all procedures have been followed in attempts to 
obtain the dental records and the Veteran, but was unsuccessful.  
The Board finds no basis for a remand for further action in this 
regard, as all needed actions have been taken.

When a veteran's records are lost or destroyed, VA has a 
heightened duty to assist, which includes searching for alternate 
records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005).  The Board's analysis below has been undertaken with this 
heightened duty in mind in regards to the Veteran's dental claim. 

Additionally, the Veteran was provided with a VA general 
examination in May 2005 in conjunction with his claims.  He was 
also provided with additional VA examinations in October 2009 to 
evaluate the severity of his diabetes mellitus, diabetic 
neuropathy in the lower extremities, and his bilateral shoulder 
disabilities.  The Board finds that these examinations report 
contains adequate findings to adjudicate the Veteran's claims.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is noted that the Veteran was also scheduled for additional VA 
examinations in March 2010 inconjunction with his heart, dental, 
hearing loss, and skin claims, but he failed to show.  He has not 
shown good cause for his failure to report for this examination, 
nor did he request that it be rescheduled.  The Board notes that 
"the duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
foregoing, the Board finds that VA has developed all relevant 
facts to the extent possible; no further assistance to the 
Veteran in developing the facts pertinent to the duty to assist.  
These claims shall be adjudicated on the current evidence of 
record.  38 C.F.R. § 3.655. 

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
Id. 

In addition, certain chronic diseases, including cardiovascular 
diseases, such organic diseases of the central nervous system as 
sensorineural hearing loss, and arthritis, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Low Back Disorder 

The Veteran seeks entitlement to service connection for low back 
disorder.  The Veteran reports that he injured his back during 
service and he has continued to experience low back pain since 
then. 

A review of the service treatment records shows the Veteran was 
treated for complaints of back problems in July 1991, June 1997 
and January 2003.  Each of the respective service treatment 
record showed an assessment of lumbar back sprain.  The report of 
an October 2004 examination prior to separation shows the 
Veteran's spine was evaluated as normal, but the examiner noted 
the Veteran had chronic back pain.  It was also noted that the 
Veteran would require a follow-up evaluation with orthopedics for 
his management of his chronic medical conditions, but a 
subsequent treatment record has not been associated with the 
claims folder.   On the associated report of medical history, the 
Veteran indicated a positive history of recurrent back problems.  
It was noted that the Veteran experienced chronic back pain and 
he had been treated several times during service.  

In May 2005, the Veteran was afforded a general VA examination.  
In the examination report, the examiner noted the Veteran's 
reported history of chronic low back discomfort, which on 
occasion would radiate a sharp pain down his left leg.  There 
were no objective medical findings reported and no medical 
opinion was provided. 

Additional post-service private and VA treatment records continue 
to show the Veteran's complaints of low back pain.  An August 
2006 private treatment record shows objective findings of reduced 
range of motion in the lumbar spine, and there was objective 
evidence of painful motion.  No medical opinion on the etiology 
of the Veteran's back disorder was provided.  

The Veteran was afforded with another VA examination in October 
2009.  In that examination report, the examiner reported that he 
reviewed the Veteran's medical records.  The examiner only noted 
a singular complaint of back pain in service.  Physical 
examination revealed a reduced range of motion with pain.  X-ray 
film revealed mild osteoarthritis disease of the lumbar spine.  
The examiner diagnosed the Veteran with mild osteoarthritis 
disease of the lumbar spine, and he opined that it was less 
likely than not related to the Veteran's service.  The examiner 
further stated that he would be speculating to attribute the 
diagnosed disorder to the Veteran's service.  

Based on the foregoing, the Board finds that the medical evidence 
of record is at least in equipoise on whether the Veteran's 
current back disorder is related to his service.  Here, the 
record shows the Veteran has been diagnosed with mild 
osteoarthritis with limited range of motion, but it lacks a 
positive medical opinion linking the Veteran's current disorder 
to service. 

While the Veteran's service treatment records do not show a 
chronic diagnosed disease during his service, there is evidence 
of continuity of symptoms after his discharge that supports of 
link between his current diagnosis and his service.  See 38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection).  It is noted that "[s]ymptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case, the evidence of record shows the Veteran complained 
of back pain in service and since then.  The service treatment 
record show three incidents where the Veteran reported of back 
pain.  At the time of discharge, it was noted that the Veteran 
had chronic back pain for which he had received treatment in 
past.  There was no indication at the time of separation that the 
Veteran's back pain had been resolved.  Further, less than two 
years of the Veteran's discharge, medical evidence reflects 
positive findings of reduced range of motion in the lumbar spine.   
The medical evidence of record shows a continuity of symptoms 
since the Veteran's service. 

The Board acknowledges the October 2009 VA examiner's opinion 
that the Veteran's back disorder is not likely related to 
service.  It appears that the examiner, however, based his 
opinion on a singular complaint of back pain in service.  The 
examiner failed to comment on the other two incidents of back 
pain and the medical findings noted at the time of the Veteran's 
separation in his medical history report. 

Given the medical evidence of symptoms of back pain in service 
and since then, the Board concludes that the continuity of the 
Veteran's symptomatology is sufficient to outweigh the VA 
examiners' findings that back disorder was not related to his 
service.  Consequently, resolving any doubt in the Veteran's 
favor, the Board finds that the Veteran's back disorder is likely 
related to service.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service 
connection for the disability is warranted.  

Heart disorder 

The Veteran seeks entitlement to service connection for a heart 
disorder, originally claimed as atrial fibrillation. 

A review of the service treatment records show that the Veteran 
was treated for an isolated episode of atrial fibrillation 
associated with an overdose of hypertension medication in 2004.  
There was no reported re-occurrence.  The report of an October 
2004 examination prior to separation shows the Veteran's heart 
was evaluated as normal.  On the associated report of medical 
history, it was noted that the Veteran had a history of atrial 
fibrillation without reoccurrence.  It was also noted that the 
Veteran had a history of irregular heartbeat, but he had a 
negative exercise stress test.  

Post-service treatment records only note a history of atrial 
fibrillation, but there is no treatment or diagnosis for any 
current heart disorders. 

In May 2005, the Veteran was afforded a VA examination in 
conjunction with his claim.  In the examination report, the 
examiner noted that the Veteran denied any current symptoms, but 
he reported a history of heart problems in service.  The examiner 
observed the Veteran's heart sounds were within normal limits. 

An October 2009 VA examination report shows there was no evidence 
of cardiovascular disease.  

The Veteran failed to report to the most March 2010 VA heart 
examination.  The Veteran's claim will only be adjudicated based 
on the current evidence of record.  38 C.F.R. § 3.655.  

It is again noted that in order to prevail on the issue of 
service there must be evidence of a current disability, an 
inservice disease or injury, and evidence of a medical nexus.  
See Hickson, 12 Vet. App. at 253. 

Here, initially, the Board notes that a review of the medical 
evidence does not show any current diagnosed heart disorder.  The 
May 2005 VA examination report did not reveal any abnormal 
findings involving the heart.  Although there is evidence that 
the Veteran had an isolated episode of atrial fibrillation in 
service, it was noted to have been resolved and the medical 
evidence does not show any current diagnosed heart disorders.  

The Board notes that absent a finding of a current disability, 
service connection is not warranted.  In addition, the Court has 
held that there can be no valid claim without proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992);   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  Service connection 
is not warranted for this claim.  See Hickson, 12 Vet. App. at 
253.  

The Board would further point out that heart disease is not a 
disability readily capable of lay observation, and, accordingly, 
the Veteran would not be able to render a diagnosis of such 
disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (indicating that rheumatic fever is not a disability 
capable of lay observation); see also 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7020 (the criteria for evaluating heart 
disabilities, which reflect the need for diagnostic testing).

In sum, the most recent medical evidence of record does not show 
the Veteran has a current diagnosed heart disability.  The May 
2005 VA examination shows no objective findings of any heart 
abnormalities.  The solitary episode of atrial fibrillation shown 
in service apparently resolved.  With no medical evidence of a 
current heart disability, service connection must be denied.  
Consequently, the benefit-of-the-doubt doctrine is not applicable 
to the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
claim must be denied.  


Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss.  

In addition to the rules regarding service connection in general, 
there are additional considerations for addressing claims of 
entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of 
hearing impairment must be shown in order for hearing loss to be 
considered a disability.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing 
is from zero to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 
(1993).  However, unless a hearing loss as defined under 
38 C.F.R. § 3.385 is shown, VA may not grant service connection 
for hearing loss. 

A review of the record does not show that the Veteran has current 
hearing loss as defined by VA regulations in either ear.   See 
38 C.F.R. § 3.385.  The most recent audiological findings come 
from a May 2005 VA examination report.  In that examination 
report, the examiner reported the Veteran's pure tone thresholds 
at 500, 1000, 2000, 3000 and 4000 Hertz as follows: 25,  25, 25, 
25, and 20 decibels in the right ear, and: 25,  25, 25, 25, and 
25 decibels in the left ear.  The speech recognition scoring 
utilizing the Maryland CNC word list was 96 percent in the both 
ears. 

Here, the record does not show that the Veteran has current 
bilateral hearing loss disability has defined by 38 C.F.R. 
§ 3.385.  The most recent audiometric findings reveal that the 
Veteran does not have any pure tone thresholds of 40 decibels or 
greater in any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz, that the Veteran does not have at least three pure 
tone thresholds at 26 decibels or greater at 500, 1000, 2000, 
3000 and 4000 Hertz, and that the Veteran does not have speech 
recognitions scores of less than 94 percent in either ear.  See 
38 C.F.R. § 3.385.  Although the record reflects that the Veteran 
does have some degree of bilateral hearing loss, hearing 
impairment as defined under 38 C.F.R. § 3.385 have not been 
shown.  

The Board has considered the audiological findings from the 
October 2004 examination prior to the Veteran's separation from 
service which do show pure tone thresholds that meet the 
requirements hearing impairment as defined under 38 C.F.R. 
§ 3.385 and the Veteran was diagnosed with high frequency hearing 
loss.  However, as noted above, the the most recent VA 
audiological examination report does not show hearing loss 
disability as defined by VA in either ear.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of a disability.  See Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Moreover, it is noted that the Veteran failed to show for the VA 
audiological examination scheduled in March 2010, as such, the 
Board can only use the medical evidence of record.  In this case, 
the most recent audio metric findings do not show hearing 
impairment as defined by VA in either ear.  See 38 C.F.R. 
§ 3.385.  

Finally, while the Veteran is competent to testify as to 
observations of a decrease of audiological acuity, he does not 
possess the training, credentials, or expertise in the field of 
audiology to ascertain that his hearing loss meets the thresholds 
set forth in 38 C.F.R. § 3.385.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

In short, since the Veteran does not have a hearing loss 
disability as defined by VA in either ear, service connection for 
bilateral hearing loss is not warranted. 38 C.F.R. §§ 3.303 and 
3.385.  Should the Veteran's hearing loss change in the future; 
he is encouraged to again seek an award of service connection.  




Loss of Jaw Bone 

The Veteran seeks entitlement to service connection for loss of 
bone in the jaw, to include as secondary to diabetes mellitus.  

There are additional considerations for addressing claims of 
entitlement to service connection for dental compensation 
purposes.

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2009), such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if due to loss of substance of the body of the maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For 
loss of teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  For 
loss of teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  See Note to Diagnostic Code 9913, 
38 C.F.R. § 4.150.

As noted above, the Veteran's service dental treatment records 
are unavailable and the Veteran failed to report for the March 
2010 VA dental examination in conjunction with his claim.  As 
such, the claim can only be adjudicated on the current evidence 
of record.  38 C.F.R. § 3.655.

The Veteran's service treatment records show no evidence of 
dental trauma.  The report of the October 2004 examination prior 
to the Veteran's separation shows finding of an acceptable dental 
examination and a designation of a Class II.  On the associated 
report of medical history, the Veteran indicated a history of 
severe tooth or gum trouble.  It was noted that the Veteran had a 
"periodontal disease (loss of jaw bone)." 

The record does not contain any post-service treatment records 
for dental problems or disorders. 

VA compensation is not available for dental conditions when the 
condition is the result of a periodontal disease.  See 38 C.F.R. 
§§ 4.150, Diagnostic Code 9913; 17.161(a).  Here, the evidence of 
record only shows that the loss of jaw bone is due to a 
periodontal disease.  There is no evidence that shows the Veteran 
sustained any damage otherwise to his maxilla or mandible during 
service.  The Board notes that the Veteran has made no lay 
assertion that any disability is, in fact, due to trauma.  It 
follows that entitlement to compensation benefits for the loss of 
jaw bone is not shown.  Thus, service connection may not be 
established for compensation purposes for loss of jaw bone here.  
See 38 C.F.R. § 4.150; see also Simmington, 11 Vet. App. at 4.  
Accordingly, the Board finds that entitlement to VA compensation 
benefits for loss of jaw bone is not warranted as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Increased Rating Claims 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

Diabetes Mellitus 

The Veteran claims entitlement to higher evaluations for the 
service-connected diabetes mellitus.  The Veteran's disability is 
currently assigned a 20 percent evaluation.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  A rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent rating 
for diabetes mellitus is warranted when the condition requires 
insulin, restricted diet, and regulation of activities.  Diabetes 
mellitus that requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated, warrants a 
rating of 60 percent.  Id.  

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength, or complications that would be compensable if 
separately evaluated, a 100 percent rating is warranted.  Id.  

It is noted that complications of diabetes mellitus are to be 
evaluated separately, unless they are used to support a 100 
percent rating. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).  Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

Here, a review of the most recent medical evidence of record 
shows that the Veteran's diabetes mellitus requires no more than 
insulin and restricted diet.   The report of the October 2009 VA 
examination shows that the Veteran takes insulin and he has a 
restricted diet.  The examiner noted that there was no 
restriction of the Veteran's activities because of the severity 
of his diabetes mellitus.  It was also noted that there was no 
episodes of ketaocidosis or hypoglycemic reactions that would 
require hospitalization.  The Veteran reported that he saw his 
diabetic care provider for routine monthly visits.  The Veteran 
reported that he had mild subjective functional limitations due 
to his diabetes mellitus.  It was noted that the Veteran's 
subjective complaints of erectile dysfunction were not attributed 
to his diabetes mellitus.  

The Board finds that the Veteran's increased initial rating in 
excess of 20 percent must be denied.  There is no medical 
evidence showing that the Veteran's diabetes requires regulation 
of activities, as that term is defined in the applicable 
regulation. The Veteran has not reported, nor does the medical 
evidence show, he has had ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year, or he requires 
twice a month visits to a diabetic care provider.  

The Board has considered the Veteran previous reports that he has 
had to restrict his activities because of his diabetes mellitus.  
In an August 2005 statement in support of his claims, the Veteran 
reported that he is required to wear diabetic footwear and that 
his physical activities are limited because of blisters and 
calluses on his feet.  Additionally, private treatment records 
show that the Veteran's activities have been restricted due to 
his difficulty in ambulating and symptomatology related to his 
other disabilities, including diabetic neuropathy in his lower 
extremities.  There is, however, no medical finding for the 
"avoidance of strenuous occupational and recreational activities" 
because of symptomatology related to his diabetes mellitus.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. 
Nicholson, 21 Vet. App. 360, 363-364 (2007).

Accordingly, as there is no evidence that the Veteran's diabetes 
has required restriction of activities as defined by VA at any 
time during the rating period on appeal, the Board concludes that 
his symptoms more closely approximates the criteria for the 
currently assigned 20 percent evaluation.

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).   Service 
connection is already currently in effect for diabetic neuropathy 
of the bilateral lower extremities and hypertension.  
Furthermore, the evidence of record does not show that the 
Veteran's erectile dysfunction is related to his diabetes 
mellitus, as indicated in the October 2009 VA examination report. 

In short, the Board finds that the evidence demonstrates symptoms 
consistent with a 20 percent rating, and the preponderance of the 
evidence is against an initial evaluation in excess of 20 percent 
for adult onset diabetes mellitus.  The Board has been mindful of 
the "benefit-of-the-doubt" rule, but, in this case, there is not 
such an approximate balance of the positive evidence and the 
negative evidence to permit a favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.

At no point, does the record indicate an increase in severity of 
the Veteran's symptomatology beyond the criteria associated with 
a 20 percent evaluation.  Since the severity of the Veteran's 
symptomatology has been relatively constant throughout the period 
of this appeal, "staged" ratings are not warranted.  

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected diabetes mellitus is not as 
unusual or exceptional in nature as to render his schedular 
rating inadequate.  The Veteran's disability has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by his 
disability.  The evidence does not reflect that the Veteran's 
diabetes mellitus, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.

Diabetic Neuropathy of the Lower Extremities

The Veteran seeks higher evaluations for his diabetic neuropathy 
in his lower extremities.  The Veteran was awarded an initial 10 
percent evaluation for his each lower extremity.  Based on the 
findings from the October 2009 VA examination report, the RO 
increased the assigned evaluation to 20 percent, effective from 
the date of the examination.   Staged ratings have been assigned 
to the Veteran's bilateral diabetic neuropathy of the lower 
extremities.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.

The Veteran's disabilities due to diabetic neuropathy in the 
lower extremities have been evaluated under a general set of 
criteria applicable to peripheral nerves under 38 C.F.R. § 4.123, 
Diagnostic Code 8621.  Diagnostic Code 8621 applies to neuritis 
of the external popliteal nerve, also called the common peroneal 
nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123.

When the involvement is wholly sensory, the rating should be for 
the mild or at most the moderate degree and the rating is 
assigned for unilateral involvement. When bilateral, combine with 
the application of the bilateral factor.  38 C.F.R. § 4.124(a).

Under Diagnostic Code 8621, a 10 percent rating requires mild 
incomplete paralysis of the common peroneal nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis of the common 
peroneal nerve.  A 30 percent rating requires severe incomplete 
paralysis.  A 40 percent disability rating is warranted for 
complete paralysis as shown by complete foot drop and slight drop 
of the first phalanges of all toes, cannot dorsiflex the foot, 
extension of proximal phalanges is lost, abduction of foot is 
lost and adduction is weakened.  Anesthesia covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8621.

The Board observes in passing that the words "mild," "moderate," 
and "severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6. 

In this case, prior to October 6, 2009, the Veteran's bilateral 
diabetic neuropathy of the lower extremity was manifested by 
tingling, numbness and decreased sensory responses, and it is 
indicative of no more than mild symptomatology.  The severity of 
this symptomatology more closely approximates the criteria 
associated with 10 percent evaluations.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8621.

The report of the May 2005 VA examination shows that the Veteran 
complained numbness and tingling in his toes and heels.   He 
denied any associated weakness or pain in either of his feet.  On 
physical examination, there was no evidence of cyanosis, clubbing 
or edema in either lower extremity.  There was evidence of 
diminished neurological responses to touch, temperature and 
pinprick in both feet, but joint position senses, vibratory 
sensation and reflexes were intact.  The examiner opined that the 
Veteran had mild sensory neuropathy in both feet. 

At no point prior to October 6, 2009, does the evidence of record 
shows that an evaluation in excess of 10 percent is warranted for 
either lower extremity disability due to diabetic neuropathy.  38 
C.F.R. § 4.124(a), Diagnostic Code 8621.  Motor weakness is not 
shown. These manifestations are no worse than disability produced 
by mild incomplete paralysis of the common peroneal nerve.  If 
motor involvement was also shown, a 20 percent rating would be 
considered; however, because motor involvement, or worse 
manifestations, is not shown, the criteria for a 20 percent or 
greater rating are not more nearly approximated for either lower 
extremity.

The October 2009 VA examination report showed an increase in 
severity of the Veteran's diabetic neuropathy of the lower 
extremities.  The examination report shows objective medical 
evidence of loss of bilateral ankle reflexes.  The examiner 
concluded that the Veteran had moderate functional loss in both 
lower extremities.  

Based on the findings contained in the October 2009 VA 
examination report, as of that date, the Veteran's symptomatology 
due to diabetic neuropathy in both lower extremities more closely 
approximates the criteria associated with moderate incomplete 
paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8621.  A 20 
percent evaluation, and no higher, for both the right and left 
lower extremity disability is warranted as of the date of the 
October 2009 VA examination report.  

The criteria for an evaluation in excess of 20 percent have not 
been shown.  The medical findings only demonstrate sensory 
involvement, and there is indication of motor involvement to 
warrant a higher evaluation in either lower extremity.  38 C.F.R. 
§ 4.124(a).

In short, after a review of all the evidence of record for the 
entire period under consideration, the Board finds that prior to 
October 6, 2009, an evaluation in excess of 10 percent for either 
lower extremity disability is not warranted, and that from that 
date, a rating of 20 percent, and no more, is warranted. 

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, supra.  The Board finds that the Veteran's service-
connected bilateral lower extremity disabilities are not so 
unusual or exceptional in nature as to render his schedular 
ratings inadequate.  The Veteran's disabilities have been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by his disabilities.  The evidence does not reflect that 
the Veteran's diabetic neuropathy, alone, has caused marked 
interference with employment or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  

Bilateral Shoulder Disability 

In the present case, the Veteran's October 2009 VA examination 
confirms that he is right handed.  As a consequence, there are 
some differences in the criteria for rating the right and left 
shoulders.  See 38 C.F.R. §§ 4.69, 4.71a.

The Board has first considered the criteria for the right 
(dominant) shoulder.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5200, a 30 percent evaluation is assigned for favorable ankylosis 
of scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  A 40 percent evaluation 
is warranted in cases of intermediate ankylosis of scapulohumeral 
articulation, between favorable and unfavorable.  A 50 percent 
evaluation is in order in cases of unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 degrees 
from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of motion of the arm at the shoulder level.  A 30 
percent evaluation is in order for limitation of motion of the 
arm midway between the side and shoulder level.  A 40 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.

Diagnostic Code 5202 concerns other impairment of the humerus.  A 
20 percent evaluation is assigned in cases of malunion with 
moderate deformity; or recurrent dislocation of the humerus at 
the scapulohumeral joint, with infrequent episodes and guarding 
of movement only at the shoulder level.  A 30 percent evaluation 
is warranted in cases of malunion with marked deformity; or 
recurrent dislocation of the humerus at the scapulohumeral joint, 
with frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned in cases of fibrous union of the 
humerus.  A 60 percent evaluation contemplates nonunion of the 
humerus (false flail joint).  An 80 percent evaluation is 
warranted for loss of the head of the humerus (flail shoulder).

As to the left (non-dominant) shoulder, under Diagnostic Code 
5200, a 20 percent evaluation is assigned for favorable ankylosis 
of scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  A 30 percent evaluation 
is warranted in cases of intermediate ankylosis of scapulohumeral 
articulation, between favorable and unfavorable.  A 40 percent 
evaluation is in order in cases of unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 degrees 
from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of motion of the arm at the shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.

Under Diagnostic Code 5202, a 20 percent evaluation is assigned 
in cases of malunion of the humerus with either moderate or 
marked deformity; or recurrent dislocation of the humerus at the 
scapulohumeral joint, with either infrequent episodes and 
guarding of movement only at the shoulder level, or frequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation is assigned in cases of fibrous union of the humerus.  
A 50 percent evaluation contemplates nonunion of the humerus 
(false flail joint).  An 70 percent evaluation is warranted for 
loss of the head of the humerus (flail shoulder).

The Board would note that, for both shoulders, Diagnostic Code 
5203 (impairment of the clavicle or scapula) does not allow for 
an evaluation in excess of 20 percent.

Normal range of motion in the shoulder is from zero to 180 
degrees of forward elevation (flexion) and 0 to 180 degrees of 
shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I. 

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The May 2005 general VA examination shows the Veteran reported 
bilateral shoulder pain.  The examiner noted that the record 
showed degenerative arthritis in both shoulders.  It was noted 
that the Veteran had previously undergone surgery on both 
shoulders, and the left shoulder was still symptomatic and caused 
him discomfort and pain.  The examiner observed that the Veteran 
had decreased range of motion in his right arm to 90 degrees.  No 
range of motion finding was provided for the left arm, but it was 
noted that the symptomatology was worse in this arm. 

A June 2006 private treatment record shows the Veteran complained 
of bilateral shoulder pain.  There was objective evidence of 
tenderness at the acromioclavicular joint and decreased motion in 
the shoulders. 

A March 2007 private treatment record noted good range of motion 
in the shoulders, bilaterally, but there was evidence of slight 
tenderness. 

The October 2009 VA examination report range of motion was 
limited to 135 degrees in the right arm, and it was limited to 
100 degrees in the left arm. There was objective evidence of 
painful motion, bilaterally.  It was noted that upon repetition, 
the Veteran was unable to move his left arm because it was too 
painful. 

Based on the foregoing evidence, the Board finds that the 
evidence of record does not show that an evaluation in excess of 
20 percent is for limitation of motion in the right shoulder and 
in the left shoulder.  

Here, in regard to the right shoulder, the Veteran was noted to 
have motion to 90 degrees during his May 2005 examination, albeit 
without commentary as to pain related symptoms.  This equates to 
motion to the shoulder level, consistent with the 20 percent 
evaluation.  The October 2009 examination reflects 135 degrees of 
motion, with painful motion.  Given the extent of motion in 
October 2009, the Board does not find any basis for concluding 
that painful motion would, in effect, result in a disability 
equal to limitation of motion between the side and shoulder, thus 
precluding an evaluation in excess of 20 percent.  See DeLuca v. 
Brown, supra.

The left shoulder motion is more limited.  The May 2005 
examination report does not include a numerical finding, but the 
implication is that motion was limited to less than 90 degrees 
because the left shoulder was noted to be more symptomatic than 
the right shoulder.  The October 2009 examination revealed 100 
degrees of left shoulder motion, which, in combination with 
painful motion, would equate to limitation of motion between the 
side and shoulder.  Id.  As this is a nondominant joint, however, 
this finding still warrants a 20 percent evaluation. 

The Board is aware of the criteria of Diagnostic Codes 5200 and 
5202.  However, there is simply no evidence of ankylosis or 
impairment of the humerus in this case.  Accordingly, there is no 
basis for increased evaluations under those sections.

In short, the Board concludes that the preponderance of the 
medical evidence is against a finding in favor of awarding 
initial ratings higher than 20 percent for right shoulder and 
left shoulder disabilities.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201. 

The record does not reflect that extraschedular ratings under the 
provisions of 38 C.F.R. § 3.321(b)(1) are warranted for the 
Veteran's shoulder disabilities.  This case does not present 
"exceptional" circumstances, and, as the Veteran's symptomatology 
is appropriately addressed by the assigned ratings, the Rating 
Schedule is adequate.  Moreover, the Veteran's disabilities have 
not required frequent periods of hospitalization, and the record 
shows that the Veteran has been able to maintain his employment.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's bilateral shoulder disability.

Hypertension 

The Veteran seeks a higher initial evaluation for his 
hypertension.  The disability due to hypertension has been 
assigned a 10 percent rating under a general set of criteria 
applicable to the cardiovascular system found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Under the criteria found at Diagnostic Code 7101, a 10 percent 
rating is warranted when the diastolic pressure is predominantly 
100 or more; the systolic pressure is predominantly 160 or more; 
or the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104.  A 20 
percent is warranted for diastolic pressure predominately 110 or 
more, or; systolic pressure predominately 200 or more.  A 30 
percent rating is warranted for definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more and 
moderate dyspnea on exertion.  Even higher disability ratings are 
warranted for more severe symptomatology.  

A review of the record shows that the Veteran was first diagnosed 
with hypertension in service, and it has required continuous 
medication for control since then. 

Post-service treatment records, including both VA examination 
reports, continue to reflect that the Veteran had hypertension 
that was controlled with medication.  None of these treatment 
records, however, reflects systolic pressure measurements above 
148 or diastolic pressure measurements above 90. 

In light of the above evidence, the Board finds that the 
Veteran's service-connected hypertension only warrants an 
evaluation of 10 percent, and not higher.  The record shows the 
Veteran's hypertension has been successfully controlled with 
medication since service.  At no point during the period under 
appeal does the medical evidence reflect findings of diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  The criteria for an evaluation in excess of 10 percent 
have not been shown under Diagnostic Code 7101.  Accordingly, an 
evaluation of in excess of 10 percent is not warranted.  Id. 

Additionally, the Board notes that the severity of the Veteran's 
symptomatology  has been relatively constant throughout the 
period of this appeal, and therefore, "staged" ratings are not 
warranted.  At no point does the record reflect more severe 
symptoms than those associated with a 10 percent disability 
rating under Diagnostic Code 7101.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

Lastly, the record does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's hypertension.  This case does not present 
"exceptional" circumstances, and, as the Veteran's symptomatology 
is appropriately addressed by the 10 percent rating assigned, the 
Rating Schedule is adequate.  Moreover, the Veteran's disability 
has not required frequent periods of hospitalization, and the 
record shows that the Veteran has been able to maintain his 
employment.   Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's hypertension.

Psoriatic Lesions

The Veteran seeks a higher initial evaluation for his skin 
disability.  The Veteran's skin disability, diagnosed as 
psoriatic lesions, is currently evaluated as 10 percent disabling 
under Diagnostic Code 7806.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, 
provides that, if the skin condition covers an area of less than 
5 percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-month 
period, a noncompensable rating is warranted. If at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 4.118.  
Diagnostic Code 7806 also contains a cross-reference to consider 
rating under the criteria for scars (Diagnostic Codes 7800-7805), 
but, as indicated below, scarring is not a factor in this case.

The medical evidence in this case consists primarily of the May 
2005 VA examination that shows the Veteran reported he had a 
history of psoriasis with skin lesions on both elbows, as well as 
on his right buttock.  On physical examination, the examiner 
reported that the Veteran had approximately three to five percent 
involvement of the skin with psoriatic lesions.  It was also 
noted that he had papular lesions covering five percent of his 
body surface area involving his feet and legs. 

The Board has considered the Veteran's assertion that his skin 
disability covers more than 50 percent of his body.  However, as 
previously noted above, the Veteran failed to show for recently 
scheduled VA examination in March 2010.  The current medical 
evidence of record only shows that his skin disability involves 
just five percent of his body area. 

Based on the foregoing, the Board finds that the currently 
assigned 10 percent evaluation is warranted.  The medical 
evidence in this case does not show that the Veteran's skin 
disability affects 20 percent or more of the entire body, or that 
he required systemic therapy such as corticosteroids or other 
immunosuppressive drugs at any point during this appeal.  
Therefore, an initial evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7806. 

As the severity of the Veteran's symptomatology has been 
relatively constant throughout the period of this appeal, 
"staged" ratings are not warranted. At no point does the record 
reflect more severe symptoms than those associated with a 10 
percent disability rating under Diagnostic Code 7806.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.

Lastly, the record does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's skin disability.  This case does not present 
"exceptional" circumstances, and, as the Veteran's symptomatology 
is appropriately addressed by the 10 percent rating assigned, the 
Rating Schedule is adequate.  Moreover, the Veteran's disability 
has not required frequent periods of hospitalization and the 
record shows that the Veteran has been able to maintain his 
employment.   Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's skin disability.


ORDER

Entitlement to service connection for back disorder is granted. 

Entitlement to service connection for heart condition is denied. 

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.  

Entitlement to service connection for loss of bone from the jaw 
is denied. 

Entitlement to an initial evaluation in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to an initial evaluation in excess of 10 percent, and 
from October 6, 2009, an evaluation in excess of 20 percent for 
diabetic neuropathy of the right lower extremity, is denied.  

Entitlement to an initial evaluation in excess of 10 percent, and 
from October 6, 2009, an evaluation in excess of 20 percent for 
diabetic neuropathy of the left lower extremity, is denied. 

Entitlement to an initial evaluation in excess of 20 percent for 
right shoulder impingement syndrome is denied. 

Entitlement to an initial evaluation in excess of 20 percent for 
left shoulder impingement syndrome is denied. 

Entitlement to an initial evaluation in excess of 10 percent for 
hypertension is denied. 

Entitlement to an initial evaluation in excess of 10 percent for 
psoriatic lesions is denied.  



______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


